Citation Nr: 1451557	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois




THE ISSUE

Entitlement to service connection for porpyhria cutanea tarda, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In October 2013, the Board reopened the claim of service connection for porphyria cutanea tarda and remanded the merits for further development.  The case has since been returned to the Board for appellate review.  

The claim was processed using the Veterans Benefits Management System (VBMS) electronic filing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA electronic claims file reveal no additional documents pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2013 during which he reported that he had an instance of petechiae (bleeding under the skin), which was investigated without any specific medical cause.  He indicated that the petechiae resolved without problems or further recurrence.  He also reported an incidence of blistery skin lesions in 2008 that was determined to be associated with a condition of hemochromatosis.  He stated that the porphyria lesions resolved in 2010 without any recurrence or associated problems or recurrence when the hemochromatosis condition was managed.  The Veteran noted that he had not had any skin lesions or problems in the past four to five years.  

Following a review of the claims file and a physical examination, the November 2013 VA examiner opined that it was less likely than not that the Veteran's incidence of porphyria in 2008 was secondary to any events or conditions of his military service.  In so doing, the examiner observed that the Veteran's service treatment records did document an episode of benign petechiae in 1969 with no definitive pathology or etiology.  She also noted that the 2008 incidence of porphyria was found to be related to a medical condition of hemochromatosis that was not related to his military service.  The Board notes that the Veteran is not service-connected for hemochromatosis.  The examiner further commented that the Veteran's porphyria did not occur until 40 years after the Veteran's military service.

Nevertheless, the Board finds that a clarifying medical opinion is needed.  Specifically, the November 2013 VA examiner did not address whether the Veteran's porpyhria cutanea tarda is related to his herbicide exposure in service, regardless of whether such an association may be presumed.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the examiner did not explain how porpyhria cutanea tarda generally presents or develops or why a gap in time between his military service and the onset of the disorder would be significant.  Therefore, the Board finds that a remand is needed to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for porpyhria cutanea tarda.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain and associate with the claims file any outstanding, relevant VA medical records.

2.  After securing any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his porpyhria cutanea tarda.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

Any tests, studies, and evaluations deemed necessary by the examiner should be performed, including any appropriate tests if the porphyria cutanea tarda diagnosis is not clear from the VA treatment records.

The Veteran has contended that his current porphyria cutanea tarda is related to his herbicide exposure in service, as well as the episode of petechiae therein.  See January 2012 substantive appeal.  The Veteran has also asserted that his physician told him that the blisters on his hands were related to his exposure to Agent Orange.  See August 2008 statement (date stamped June 2009).  However, when asked for a written statement memorializing such an opinion, the Veteran could not obtain one.  See October 2013 correspondence; January 2014 written brief.

It should be noted that the Veteran is presumed to be exposed to Agent Orange in-service.  

The Veteran is also competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's porphyria cutanea tarda manifested in service or is otherwise related to his military service.  In particular, the examiner should address whether the disorder is related to his episode of petechiae in 1969 and to his presumed herbicide exposure in service (notwithstanding the fact there may be no presumed association when the disorder manifests more than one year after the last date on which the Veteran was exposed to an herbicide agent).  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of porphyria cutanea tarda and address how the disorder generally presents or develops.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The electronic claims file must be made available to the examiner for review, or if unavailable, copies of all pertinent records in the electronic claims file.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



